DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the Examiner for the instant Application has changed.

Election/Restrictions 
Applicant’s response dated 5/4/2021, which elected Group 1 (claims 1-21 and 24-37), without traverse, is acknowledged.  Claims 22 and 23 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.  
Formal Matters
Claims 1-27 are pending.  As noted above, claims 22 and 23 are withdrawn from further consideration at this time.  Claims 1-21 and 24-27 have been examined on the merits.
Claim Objection
Claim 15 is objected to due to the following informality: 
Claim 15 is missing the period at the end of the claim.

Claim Rejection - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 24-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter.

These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a method (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
Claim 1 is directed to a method for evaluating the suitability of an evolution chemical environment to evolve a desired metabolic trait of a cell or organism, the method comprising simulation of one or several of functions of fluxes in a metabolic model, wherein the metabolic model comprises a stoichiometric representation of biochemical reactions and import and export of extracellular compounds, wherein the metabolic trait comprises a set of targets, wherein the targets are functions of fluxes.
Claim 1 is directed to abstract ideas such as mental processes and mathematical concepts since the method comprises an evaluation (i.e., a mental process) whether a cell culture condition elicits a metabolic trait, based on a step of simulation of one or more functions of fluxes (i.e., metabolic rates) in a metabolic model, where the model is based on mass balances of biochemical reactions of substrates to products, where such a simulation is evaluated based on mathematical calculations based a set of targets of desired metabolic rates within a cell or organism.  It is noted that in the originally filed specification (pages 11-12) “simulation” is based on a mathematical calculation representing the imposition of growth and thermodynamic constraints and the 
For claim 1, the abstract idea within the claim is the simulation of one or more functions of fluxes (i.e., metabolic rates) in a metabolic model, where the model is based on mass balances of biochemical reactions of substrates to products, where such a simulation (in view of the above) is evaluated based on mathematical calculations based on a set of targets of desired metabolic rates within a cell or organism.  Such a simulation is wholly abstract and does not have significant extra solution activity, where the simulation is evaluating whether a set of culture conditions provides a desired trait in a simulation where there is no technological step as to how the evaluated culture conditions and desired cell or organism trait is determined. 
As such, the instant claims are drawn only to an abstract idea that only manipulates data based on evaluation of culture conditions and, therefore, are not directed to statutory subject matter. 
Dependent claims 2-21 and 24-27 do not further limit the claim 1 since they do not provide any further positively recite steps other than intended results of the simulation in claim 1. 
In view of the above, the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one:  Yes). 

For claim 1, in view of the above, there are no additional elements besides the abstract idea.  The claim is wholly abstract.
The only claim that does have an element in addition to the abstract idea is claim 25.  That is, claim 25 (and the selected chemical environment from claim 24), provides the additional element of growing at least two cells in the selected environment and then selecting at least one cell showing higher growth, which is just an instruction to apply the abstract idea using customary methods.  That is, although they are practical steps, these are statements of applying the judicial exception (i.e., the growing of the two cells and selecting one that has a higher growth rate) and are not to a degree where the abstract idea has been integrated into a practical application

The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B)  
In addition to the Step 2A, prong 2 analysis and abstract ideas, claim 1 sets forth other elements that by themselves are not sufficient to render the claims significantly more than the judicial exceptions.  
In view of the above, the claim fails Step 2A, prong two, and Step 2B since the claim evaluates suitability of culture condition by providing a simulation step that is based on evaluation and/or utilizing mathematical formulas to produce a calculated score that is also then evaluates as to whether such conditions provide a desired trait.
In view of the above and considered as a whole, the claimed invention is simply a method for evaluating culture conditions for a desired trait where “evaluating” and the step of simulation” are abstract information.  All the claim does is couple the above judicial exceptions with some generic and customary steps by which the judicial exceptions can be observed.  Accordingly, such elements discussed above are not significantly more than the indicated judicial exceptions (Step 2B: NO).
It is also noted that the additional wherein statements within the dependent claims are not sufficient to transform the nature of claim 1 and therefore do not constitute or result in something “significantly more” than the judicial exception indicated for amended claim 1.
Accordingly, claim 1 is directed to an exception (Step 2A: YES) and since the claim does not include any additional features that could add significantly more to the exception 

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 and 24-27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 is directed to a method for evaluating the suitability of an evolution chemical environment to evolve a desired metabolic trait of a cell or organism, the method comprising simulation of one or several of functions of fluxes in a metabolic model, wherein the metabolic model comprises a stoichiometric representation of biochemical reactions and import and export of extracellular compounds, wherein the metabolic trait comprises a set of targets, wherein the targets are functions of fluxes.  The claim is unclear with respect as to how the method is achieved when the claim recites relative terms with respect as to how the cells are evaluated within a single step of “simulation” of one or several of functions of fluxes in a metabolic model, where “simulation” is unclear whether the step is actually performed (e.g., performing an assay) or is a theoretical exercise.
It is noted that the preamble indicates the evaluation is in regards to whether a chemical environment is suitable to evolve a desired metabolic trait, however, the only step within the claim is a simulation of one or several of functions of fluxes (i.e. metabolic 
Further, the terms “suitability,” “evolve” and “desired metabolic trait” are relative terms which render the claim indefinite since there are no parameters that are set for such subjective terms or they are terms of degree (e.g., is “suitable” just survivability, or does it require something more such as exponential growth in harsh environment, or is “evolve” mere survival in a toxic environment, which makes it suitable; is a desired trait one that allows the cell only to survive or is a particular trait such as salinity survival and heat tolerance desirable), which then can utilized and assessed when actually performing an assay.  It is also noted that with regard to the wherein statements concerning the metabolic traits, it is unclear how these aid in achieving the goal of the claim since the only step is of a simulation and the wherein statements appear only to be some type of data set for such a simulation and simply expresses the intended result of a process step positively recited.
Since claims 2-21 and 24-27 depend from indefinite claim 1 and do not clarify the above point of confusion, claims 2-21 and 24-27 must also be rejected under 35 U.S.C. § 112(b).
Additionally, with regards to claims 2, 3, 26 and 27, the claims indicate that the desired metabolic trait does (or does not) provide a fitness benefit in a target chemical environment.  The claims recite relative terminology (i.e., a fitness benefit), where it is 
Regarding claim 4, the claim is unclear whether the simulation relative to growth is the same simulation as the simulation that is performed while growth is constrained, or that the latter (i.e. “a” simulation) is a new simulation since the initial simulation can include both positive and negative growth.
Claim 5 is lacking antecedent basis for “the reactions representing the import of extracellular compounds,” where claim 1 just recites that the model comprises biochemical reactions and import and export of extracellular compounds (emphasis added).
Claim 6 is unclear with respect to whether the simulation is different than the initial simulation in claim 1.  If the simulation is the same, it is unclear if the antecedent basis for the uptakes is based upon the function of fluxes or is the set of targets.  If this is a new simulation the claims is also unclear with respect how the simulation can be performed since one of the alternatives includes making the simulation optional.  
Claim 8 lacks antecedent basis for “the number of targets relative to a growth exceeding or falling below at least one threshold” (emphasis added).
Claim 11 lacks antecedent basis for “the target reactions relative to a growth is performed” (emphasis added).
Claim 12 is unclear since it lacks antecedent basis for step (c). 
the score is given the value” (emphasis added).
Claim 14 is unclear whether it is an independent claim or dependent claim since claim 14 begins with the article “a” (implying an independent claim in U.S. practice), then indicates in step (a) “using the method to any one of the preceding claims” (which is indicative of a multiple dependent claim in U.S. practice).
Claim 17 lacks antecedent basis for “the microorganism” (emphasis added).
In view of the above issues and in the interest of compact prosecution, the Examiner has attempted to interpret the claims.
Claim 1 will be interpreted where the method is any simulation (e.g., in silico, in vitro) model assessing and selecting traits for any microorganism.
With regard to claims 1-21 and 24-27, the wherein and thereby statements within the claims are describing an intended income or result of the step of simulation of one or several function of fluxes in a metabolic model.  Further describing or expressing the intended result of a method step positively recited does not further limit the claims (see MPEP § 2111.04).
Additionally, it is noted that within claims 6-9, these claims indicate an optional limitation (i.e., “optionally performed,” “optionally…values…minimized,” “optionally…determined,” and “optionally simulation...performed”).  MPEP § 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  The broadest reasonable interpretation for claims 6-9 is 
Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection - 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-16 and 24-27 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Szappanos et al. (Nature Communications, Vol. 7, Article No.: 11607 pp. 1-10; published 5/20/2016; cited in the IDS dated 3/28/2019).
Regarding claim 1, Szappanos teaches a method for evaluating the suitability of an evolution chemical environment to evolve a desired metabolic trait of a cell or organism, where metabolic innovations are accessible using genome-scale metabolic modelling that is performed by utilizing complex metabolic innovations in Escherichia coli that arise by changing nutrient conditions (i.e. a chemical environment; Title, Abstract).  Szappanos teaches simulation of one or several of functions of fluxes in a metabolic model, where there is a stoichiometric representation (a matrix) for reactions (i.e., E. coli, where for each environment, the carbon (C), nitrogen (N), phosphate (P) or sulfur (S) source was replaced by an alternative one (page 7, column 2, paragraph 5; i.e., the import and export of extracellular compounds).  
Regarding claims 1 and 4, Szappanos also teaches that to obtain a list of environments that is representative of novel nutrient compounds the focus was on only those growth media that differed from glucose minimal medium by one compound instead of enumerating all possible combinations of C, N, P and S-sources, where this approach allowed the focus on single C, N, P and S-sources and to maximize the variability between conditions (page 7, column 2, paragraph 5).  The viability of both the E. coli network and the universal network across these conditions using flux balance analysis was determined (FBA; page 7, column 2, paragraph 5).  The reactions of the model were handled differently depending on whether they are part of the E. coli model or they can be added to the E. coli model during evolution, where the flux constraints on the E. coli reactions were the same as in FBA (page 7, column 2, last paragraph, to page 8, column 1, paragraph 2; i.e., the metabolic traits are a set of targets that are a function of fluxes). 
Regarding claims 2-4, 26 and 27, Szappanos teaches that to systematically test the dynamic environment model, all possible two-step adaptation scenarios were investigated, where all non-coli reactions in the universal reaction network were inactivated and two non-coli reactions at a time were activated and applied flux balance analysis to calculate the fitness of the model in each environment where the native E. coli model cannot grow (page 8, column 1, paragraph 9).  By repeating this procedure all 
Szappanos also teaches that constitutive activation of fucO, a gene encoding an enzyme involved in fucose and rhamnose catabolism, is a prerequisite for growth in propylene glycol (PG) and it is hypothesized that fucO upregulation acts as a stepping-stone mutation towards ethylene glycol (EG) utilization (page 6, column 1).  To test this scenario, fucO from a strong constitute promoter in wild-type background was expressed and as expected, fucO overexpression conferred the ability to utilize PG (page, 6, column 1; Fig. 4a).  Remarkably, employing a fucO overexpressed mutants that can grow on propylene glycol (PG+) strain yielded EG-utilizing cells at a frequency of approximately 2 × 10-8 (Table 1). As this strain retained a wild-type mutation rate, this finding shows that the ability to metabolize PG per se promotes adaptation to EG, where simultaneous overexpression of both fucO and aldA in wild-type background conferred the ability to grow on EG (Fig. 4b) with a growth kinetics akin to the strain adapted to EG (page 6, columns 1-2).  Furthermore, as neither fucO nor aldA alone conferred growth on EG, this finding provides evidence that the two overexpression mutations act epistatically, as predicted by the stepwise metabolic niche expansion hypothesis (page 6, column 2; i.e., simulation of one or several targets relative to growth is performed, where the growth is a function of fluxes through a reaction or reactions that generate biomass components or 
Regarding claim 5, as noted above, Szappanos teaches that in defining novel in silico nutrient environments, a comprehensive set of nutrient environments by starting from a glucose minimal medium for E. coli, where for each environment, the carbon (C), nitrogen (N), phosphate (P) or sulfur (S) source was replaced by an alternative one (page 7, column 2, paragraph 5; i.e., a constraint is set an any of the uptakes, where uptakes are functions of fluxes through the reactions representing the import of extracellular compounds).  Szappanos also teaches that to obtain a list of environments that is representative of novel nutrient compounds the focus was on only those growth media that differed from glucose minimal medium by one compound instead of enumerating all possible combinations of C, N, P and S-sources, where this approach allowed the focus on single C, N, P and S-sources and to maximize the variability between conditions (page 7, column 2, paragraph 5; import of extracellular compounds). 
Regarding claims 6 and 7, as noted above, Szappanos teaches that the reactions of the model were handled differently depending on whether they are part of the E. coli model or they can be added to the E. coli model during evolution, where the flux constraints on the E. coli reactions were the same as in FBA (page 7, column 2, last paragraph, to page 8, column 1, paragraph 2; i.e., the sum of uptakes of the function of fluxes is constrained to a fix value).   Szappanos also teaches that for each environment in which the universal network was viable but the wild-type E. coli network was not able to grow the nutrient uptake constraints were set to mimic the environment where the lower bound of the biomass production reaction was then constrained to 10-4 as the minimal 
Regarding claims 14, 16, 24 and 25, Szappanos teaches that acquiring the ability to grow on ethylene glycol (EG) and propylene glycol (PG), two related carbon sources unavailable for utilization by wild-type E. coli K12, might depend on one another in a contingent manner (page 3, column 2, last paragraph; i.e., method for determining an evolution chemical environment to evolve a metabolic trait of a cell or organism that evaluates the suitability of at least two chemical environments to evolve a metabolic trait and selecting at least one chemical environment with a suitability to evolve a metabolic trait).  Specifically, E. coli mutants are able to grow on EG could be obtained from mutants that could grow on propylene glycol (page 3, column 2, last paragraph).  
Szappanos teaches using these phenotypes as a test bed, the stepwise metabolic niche expansion scenario was directly tested by examining (i) whether mutations that enable growth on PG per se increase adaptation rates to EG and (ii) whether the mutations conferring these two distinct growth phenotypes exhibit epistasis on EG (page 4, column 1; i.e., growing the cell or organism in the evolution chemical environment to evolve the desired trait, growing the cell or organism in a target chemical environment to produce at least one desired product by the cell or organism.).  
Szappanos also teaches that mutants that can grow on EG (EG+) or propylene glycol (PG+) were isolated (i.e., selected) from large populations of bacteria (page 4, column 2).  No EG+ or PG+ cells were isolated from approximately 1011 cells with wild-E. coli strain with an approximately 1,000-fold increased mutation was utilized, where PG+ cells occurred at a low, but detectable frequency of 1.5 × 10-9, but still no EG+ mutants were found (page 5, column 1; Table 1).  The evolution of EG utilization might be facilitated by prior adaptation to PG, where EG-utilizing cells were detected in PG+ populations at a frequency of approximately 3.8×10-9 (Table 1), indicating an increase in adaptation rate of at least two orders of magnitude (page 5, column 2, to page 6, column 2; i.e., determining a selection chemical environment, growing at least two cells or organisms in the selection chemical environment, selecting at least one cell or organism that shows higher growth than one or more of the other cells or organisms in the selection environment; wherein higher growth in the selection environment indicates that the cell or organism contains the desired metabolic trait; Fig.4).  
Further, with regard to claims 2-16 and 24-27 (including claims 8-13 and 15) in view of the claim interpretation above, it is again reiterated that concerning wherein and thereby statements within the claims describing an intended income or result, such statements describing or expressing the intended result of a method step positively recited do not further limit the claims (see MPEP § 2111.04).  That is, the wherein and thereby statements within the above claims do not further limit the only positively recited step within claim 1.

Claim Rejection - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 17-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Szappanos, as applied to claims 1-16 and 24-27, above, further in view of Nidelet et al. (Microbial Cell Factories, Vol. 15, No. 58, pp. 1-13; published 4/5/2016; cited in the IDS dated 3/28/2019) and Fukuda et al. (Agricultural and Biological Chemistry, Vol. 54, No. 12, pp. 3151-3156; 1990). 
In view of the claim interpretation, the teachings of Szappanos are set forth above (expressly incorporated herein) and anticipate claims 1-16 and 24-27.
That is, with regard to claim 1, Szappanos teaches a method for evaluating the suitability of an evolution chemical environment to evolve a desired metabolic trait of a cell or organism, where metabolic innovations are accessible using genome-scale metabolic modelling that is performed by utilizing complex metabolic innovations in Escherichia coli that arise by changing nutrient conditions (i.e. a chemical environment; Title, Abstract).  Szappanos teaches simulation of one or several of functions of fluxes in a metabolic model, where there is a stoichiometric representation (a matrix) for reactions (i.e., biochemical reactions; page 7, column 2, paragraphs 3-7).  Szappanos further teaches defining a comprehensive set of nutrient environments by starting from a glucose minimal medium for E. coli, where for each environment, the carbon (C), nitrogen (N), phosphate (P) or sulfur (S) source was replaced by an alternative one (page 7, column 2, paragraph 5; i.e., the import and export of extracellular compounds).  
Regarding claims 1 and 4, Szappanos also teaches that to obtain a list of environments that is representative of novel nutrient compounds the focus was on only those growth media that differed from glucose minimal medium by one compound instead of enumerating all possible combinations of C, N, P and S-sources, where this approach E. coli network and the universal network across these conditions using flux balance analysis was determined (FBA; page 7, column 2, paragraph 5).  The reactions of the model were handled differently depending on whether they are part of the E. coli model or they can be added to the E. coli model during evolution, where the flux constraints on the E. coli reactions were the same as in FBA (page 7, column 2, last paragraph, to page 8, column 1, paragraph 2; i.e., the metabolic traits are a set of targets that are a function of fluxes). 
Regarding claims 2-4, 26 and 27, Szappanos teaches that to systematically test the dynamic environment model, all possible two-step adaptation scenarios were investigated, where all non-coli reactions in the universal reaction network were inactivated and two non-coli reactions at a time were activated and applied flux balance analysis to calculate the fitness of the model in each environment where the native E. coli model cannot grow (page 8, column 1, paragraph 9).  By repeating this procedure all possible reaction pairs in the universal reaction set were probed and identified those that provide growth in at least one environmental condition (3,290,895 reaction pairs in total, 538 are beneficial in at least one condition; page 8, column 1, paragraph 9; Fig. 3; i.e., 538 reaction pairs provide a fitness benefit, while the remainder does not provide a fitness benefit).  
Szappanos also teaches that constitutive activation of fucO, a gene encoding an enzyme involved in fucose and rhamnose catabolism, is a prerequisite for growth in propylene glycol (PG) and it is hypothesized that fucO upregulation acts as a stepping-stone mutation towards ethylene glycol (EG) utilization (page 6, column 1).  To test this -8 (Table 1). As this strain retained a wild-type mutation rate, this finding shows that the ability to metabolize PG per se promotes adaptation to EG, where simultaneous overexpression of both fucO and aldA in wild-type background conferred the ability to grow on EG (Fig. 4b) with a growth kinetics akin to the strain adapted to EG (page 6, columns 1-2).  Furthermore, as neither fucO nor aldA alone conferred growth on EG, this finding provides evidence that the two overexpression mutations act epistatically, as predicted by the stepwise metabolic niche expansion hypothesis (page 6, column 2; i.e., simulation of one or several targets relative to growth is performed, where the growth is a function of fluxes through a reaction or reactions that generate biomass components or biomass and wherein a simulation is performed while the growth is constrained to a fixed value or within a range.
Regarding claim 5, as noted above, Szappanos teaches that in defining novel in silico nutrient environments, a comprehensive set of nutrient environments by starting from a glucose minimal medium for E. coli, where for each environment, the carbon (C), nitrogen (N), phosphate (P) or sulfur (S) source was replaced by an alternative one (page 7, column 2, paragraph 5; i.e., a constraint is set an any of the uptakes, where uptakes are functions of fluxes through the reactions representing the import of extracellular compounds).  Szappanos also teaches that to obtain a list of environments that is representative of novel nutrient compounds the focus was on only those growth media 
Regarding claims 6 and 7, as noted above, Szappanos teaches that the reactions of the model were handled differently depending on whether they are part of the E. coli model or they can be added to the E. coli model during evolution, where the flux constraints on the E. coli reactions were the same as in FBA (page 7,column 2, last paragraph, to page 8, column 1, paragraph 2; i.e., the sum of uptakes of the function of fluxes is constrained to a fix value).   Szappanos also teaches that for each environment in which the universal network was viable but the wild-type E. coli network was not able to grow the nutrient uptake constraints were set to mimic the environment where the lower bound of the biomass production reaction was then constrained to 10-4 as the minimal growth requisite (page 8, column 1, paragraph 2).  Further, the reversible non-coli reactions of the universal network were decomposed into two opposing irreversible reactions (page 8, column 1, paragraph 3; i.e., the up-regulation targets and down-regulation targets are optimized into opposite directions).
Regarding claims 14, 16, 24 and 25, Szappanos teaches that acquiring the ability to grow on ethylene glycol (EG) and propylene glycol (PG), two related carbon sources unavailable for utilization by wild-type E. coli K12, might depend on one another in a contingent manner (page 3, column 2, last paragraph; i.e., method for determining an evolution chemical environment to evolve a metabolic trait of a cell or organism that evaluates the suitability of at least two chemical environments to evolve a metabolic trait E. coli mutants are able to grow on EG could be obtained from mutants that could grow on propylene glycol (page 3, column 2, last paragraph).  
Szappanos teaches using these phenotypes as a test bed, the stepwise metabolic niche expansion scenario was directly tested by examining (i) whether mutations that enable growth on PG per se increase adaptation rates to EG and (ii) whether the mutations conferring these two distinct growth phenotypes exhibit epistasis on EG (page 4, column 1; i.e., growing the cell or organism in the evolution chemical environment to evolve the desired trait, growing the cell or organism in a target chemical environment to produce at least one desired product by the cell or organism.).  
Szappanos also teaches that mutants that can grow on EG (EG+) or propylene glycol (PG+) were isolated (i.e., selected) from large populations of bacteria (page 4, column 2).  No EG+ or PG+ cells were isolated from approximately 1011 cells with wild-type mutation rate (page 4, column 2; Table 1), demonstrating that these substrates demand the acquisition of one or more very rare specific mutations (page 5, column 1; i.e., i.e., correlating the suitability of the chemical environment for screening cells or organisms having a desired metabolic trait).  An E. coli strain with an approximately 1,000-fold increased mutation was utilized, where PG+ cells occurred at a low, but detectable frequency of 1.5 × 10-9, but still no EG+ mutants were found (page 5, column 1; Table 1).  The evolution of EG utilization might be facilitated by prior adaptation to PG, where EG-utilizing cells were detected in PG+ populations at a frequency of approximately 3.8×10-9 (Table 1), indicating an increase in adaptation rate of at least two orders of magnitude (page 5, column 2, to page 6, column 2; i.e., determining a selection chemical 
Further, with regard to claims 2-16 and 24-27 (including claims 8-13 and 15) in view of the claim interpretation above, it is again reiterated that concerning wherein and thereby statements within the claims describing an intended income or result, such statements describing or expressing the intended result of a method step positively recited do not further limit the claims (see MPEP § 2111.04).  That is, the wherein and thereby statements within the above claims do not further limit the only positively recited step within claim 1.
Regarding claims 17-21, although Szappanos teaches a method for evaluating the suitability of an evolution chemical environment to evolve a desired metabolic trait of a cell or organism, where the organism is E. coli, Szappanos does not teach that organism is a yeast, that the metabolic trait is the increased generation of at least one aroma compound, where the aroma compound is an aromatic aroma compound or branched chain amino acid derived aroma or a precursor, that the aromatic aroma compound is phenylethyl acetate and that the metabolic trait is increased generation of amino acids.
Regarding claims 17-19, Nidelet teaches Saccharomyces cerevisiae has attracted considerable interest in recent years as a model for ecology and evolutionary biology, revealing a substantial genetic and phenotypic diversity (Abstract).  Nidelet teaches that to identify the metabolic and evolutionary constraints that shape metabolic fluxes in Saccharomyces cerevisiae, a dedicated constraint-based model to predict the central carbon metabolism flux distribution of 43 strains from different ecological origins, grown in wine fermentation conditions was used (Abstract).  A highly contrasted situation in flux variability, with quasi-constancy of the glycolysis and ethanol synthesis yield yet high flexibility of other fluxes, such as the pentose phosphate pathway (PPP) and acetaldehyde production was observed (Abstract).  These fluxes with large variability showed multimodal distributions that could be linked to strain origin, indicating a convergence between genetic origin and flux phenotype, where the data highlighted constraints shaping the yeast operative central carbon network and provide clues for the design of strategies for strain improvement (Abstract).  
Nidelet teaches understanding how metabolic fluxes are modulated by environmental and/or genetic perturbations is a central question to understanding cellular physiology (e.g., the flux balance analysis approach has been used to study the flux distribution sensitivity of S. cerevisiae wine yeast to environmental conditions, including various glucose concentrations, temperature or acetoin levels; page 2, column 1, paragraph 3).  Nidelet also teaches that for these studies, the PPP was one of the most variable fluxes, while the glycolytic flux remained virtually unchanged (page 2, column 2, paragraph 3).  Using a similar approach, previous studies showed the effect of knockout strains on the rerouting of metabolic fluxes in glucose and galactose media, highlighting interesting links between pathways, such as a positive correlation between flux through the PPP and biomass yield (page 2, column 2, paragraph 3).
Nidelet also teaches that tremendous knowledge has been gained regarding the genetic and phenotypic diversity of S. cerevisiae (page 2, column 2, paragraph 2).  A S. cerevisiae strains from different origins and studying seven life-history traits and eleven metabolic traits, showed that strain origin has a wide impact on phenotypes (page 2, column 2, paragraph 2).  Other studies have focused on nitrogen availability or bio-ethanol-related traits (page 2, column 2, paragraph 2).  
Nidelet teaches studying the diversity of metabolism, particularly of metabolic fluxes, is fundamental to understanding the constraints and regulations that shape strain phenotypes (page 2, column 2, paragraph 3).  The functional and regulatory properties of yeast central carbon metabolism (CCM) determine most of the phenotypic traits relevant for various industrial processes, including food and beverage production (wine, bread, beer, cheese etc.), bioethanol or the use of yeast as a cell factory (page 2, column 2, paragraph 3).  For example, the fermentation rate, ethanol yield or production of acetate, and even aroma production are all dependent on carbon metabolism (page 2, column 2, paragraph 3).  
Regarding claims 17-21, Fukuda teaches that β-phenylethyl alcohol and its acetate ester (i.e., phenylethyl acetate) confer rose-like flavors and are very important aroma components in various alcoholic beverages (page 3151, column 1, paragraph 1).  These compounds are produced by yeasts during alcoholic fermentation, where β-phenylethyl alcohol is synthesized by decarboxylation of phenyl pyruvate, which is a precursor to phenylalanine (page 3151, column 1, paragraph 1; Fig. 1).  In Saccharomyces cerevisiae, the first step of aromatic amino acid synthesis is catalyzed by two isofunctional enzymes, DAHP synthases (EC 4.1.2.15) (Fig. 1).  One is sensitive to feedback inhibition by phenylalanine (phenylalanine-dependent DAHP synthase), and the other by tyrosine 
Fukuda teaches that mutants resistant to the phenylalanine analogues o-fluoro-DL-phenylalanine (OFP) or p-fluoro-DL-phenylalanine (PFP) were isolated from a sake yeast, Saccharomyces cerevisiae Kyokai No.9 which produces large amounts of β-phenylethyl alcohol and its acetate ester (i.e., phenylethyl acetate), which are rose-like flavor components (Abstract).  The tyrosine-dependent isozyme of DAHP synthase (EC 4.1.2.15) in one of the OFP-resistant mutants was released from feedback inhibition by tyrosine (Abstract).  This mutant overproduced tyrosine in addition to β-phenylethyl alcohol and phenylalanine in minimal medium (Abstract).  In the PFP-resistant mutants, the activity of prephenate dehydrogenase (EC 1.3.1.12) was decreased to 5% of that in the wild-type strain, while its DAHP synthase was increased four-fold.  The tyrosine-dependent isozyme of this mutant was still sensitive to tyrosine, but it also overproduced, among others, tryptophan and phenylalanine in addition to β-phenylethyl alcohol in minimal medium (Abstract; Table III; increased generation of amino acids).
A person of ordinary skill in the art would have been motivated to substitute the organism (i.e., yeast, Saccharomyces cerevisiae) of Nidelet and Fukuda for the organism of Szappanos (i.e., E. coli) since the references are in the fields of molecular and cell biology engineering, where Szappanos teaches methods for evaluating the suitability of an evolution chemical environment to evolve a desired metabolic trait of a cell or organism, where metabolic innovations are accessible using genome-scale metabolic modelling that is performed by utilizing complex metabolic innovations in Escherichia coli Saccharomyces cerevisiae has attracted considerable as a model for ecology and evolutionary biology, teaches studying the diversity of metabolism, particularly of metabolic fluxes, is fundamental to understanding the constraints and regulations that shape strain phenotypes where the functional and regulatory properties of yeast central carbon metabolism (CCM) determine most of the phenotypic traits relevant for various industrial processes (e.g., food and beverage production (wine, bread, beer, cheese etc.), bioethanol or the use of yeast as a cell factory) and where for the fermentation rate, ethanol yield or production of acetate, and aroma production are all dependent on carbon metabolism, while Fukuda teaches that β-phenylethyl alcohol and its acetate ester (i.e., phenylethyl acetate) confer rose-like flavors and are very important aroma components in various alcoholic beverages.  Additionally, Fukuda teaches that it was known in the art that these compounds are produced by yeasts during alcoholic fermentation and that mutants resistant to the phenylalanine analogues were isolated from yeast (Saccharomyces cerevisiae) which produces large amounts of β-phenylethyl alcohol and phenylethyl acetate (i.e., selective mutation or adaptation to produce aromatic compounds and amino acids).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the organism (i.e., yeast, Saccharomyces cerevisiae) of Nidelet and Fukuda for the organism of Szappanos (i.e., E. coli) since the references are in the fields of molecular and cell biology engineering, and in doing so would provide an advantage to Szappanos’ methods since it would expand the simulation methodologies Saccharomyces cerevisiae) with very high commercial value to produce products with enhanced aromatic compound traits such as those in the wine industry.
With regard to claim 21, as noted above, Fukuda teaches that mutant yeasts (i.e. selectively adapted or mutated Saccharomyces cerevisiae) increased generation of amino acids, such as overproducing, among others, tryptophan and phenylalanine.  In view of the above claim interpretation, it is noted that all claim 21 requires is that the metabolic trait is increased generation of amino acids, which the combined teachings of Szappanos, Nidelet and Fukuda provide such traits in a yeast.  Regardless, the wherein statements is directed to an intended result, whereas indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631